Citation Nr: 1126336	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  10-36 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rate of payment in excess of 60 percent of the maximum amounts payable for educational assistance benefits under Chapter 33, Title 38, United States Code.


ATTORNEY FOR THE BOARD

David S. Ames, Counsel



INTRODUCTION

The Veteran served on active duty from May 1996 to August 1996, and from March 1999 to September 2004.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  In accordance with the provisions of the Reserve Officers' Training Corps (ROTC) program, the Veteran served her four year period of obligated active duty service from March 23, 1999 to March 23, 2003.

2.  The Veteran's aggregate length of creditable active duty service after September 10, 2001 is from March 24, 2003 to September 8, 2004, a total of 535 days.


CONCLUSION OF LAW

The criteria for a rate of payment in excess of 60 percent of the maximum amounts payable for educational assistance benefits under Chapter 33, Title 38, United States Code have not been met.  10 U.S.C.A. § 2107(b) (West 2002); 38 C.F.R. § 21.9505, 21.9640 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the statutory and regulatory notice and duty to assist provisions are not applicable in this case because the issue presented is solely one of statutory interpretation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 21.32, 21.33 (2010).  The United States Court of Appeals for Veterans Claims found in Manning that the Veterans Claims Assistant Act of 2000 (VCAA) has no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  Also see Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.

Under 38 C.F.R. § 21.9640, the amount of educational assistance payable under 38 U.S.C.A. Chapter 33 is calculated in accordance with a table measuring the aggregate length of creditable active duty service after September 10, 2001.  The table states that the percentage of maximum amounts payable is 40 percent with at least 90 days, but less than 6 months, of creditable active duty service; 50 percent with at least 6 months, but less than 12 months, of creditable active duty service; 60 percent with at least 12 months, but less than 18 months, of creditable active duty service; 70 percent with at least 18 months, but less than 24 months, of creditable active duty service; 80 percent with at least 24 months, but less than 30 months, of creditable active duty service; 90 percent with at least 30 months, but less than 36 months, of creditable active duty service; and 100 percent with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  38 C.F.R. § 21.9640(a).  For the 40 percent, 50 percent, 60 percent, and 70 percent creditable active duty service calculations, entry level and skill training is excluded.  Id. at Note 1.  For the 80 percent, 90 percent, and 100 percent creditable active duty service calculations, entry level and skill training is included.  Id. at Note 2.  If the creditable active duty service criteria are met for both the 70 percent and 80 percent criteria, the maximum percentage of 70 must be applied.  Id. at Note 3.

For the purposes of 38 C.F.R. § 21.9640, active duty means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 (West 2002).  Active duty does not include

(1) Full-time National Guard Duty performed under 32 U.S.C. orders;
(2) Any period during which the individual-
(i) Was assigned full-time by the Armed Forces to a civilian institution to pursue a program of education that was substantially the same as programs of education offered to civilians;
(ii) Served as a cadet or midshipmen at one of the service academies; or
(iii) Served under the provisions of 10 U.S.C. § 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve;
(3) A period of service-
(i) Required by an officer pursuant to an agreement under 10 U.S.C. § 2107(b);
(ii) Required by an officer pursuant to an agreement under 10 U.S.C. §§ 4348, 6959, or 9348;
(iii) That was terminated because the individual is considered a minor by the Armed Forces, was erroneously enlisted, or received a defective enlistment agreement; or
(iv) Counted for purposes of repayment of an education loan under 10 U.S.C. Chapter 109; or
(4) A period of Selected Reserve service used to establish eligibility under 38 U.S.C. Chapter 30 or 10 U.S.C. Chapter 1606 or 1607.

38 C.F.R. § 21.9505.

Of the above exceptions to active duty for the purposes of 38 C.F.R. § 21.9640, the one that is relevant to the claim on appeal is a period of service required by an officer pursuant to an agreement under 10 U.S.C.A. § 2107(b).  See 10 U.S.C.A. § 2107(b) (West 2002 & Supp. 2010).  10 U.S.C.A. § 2107(b) regulates financial assistance programs for participants in the ROTC program.  This regulation requires that, under certain circumstances, ROTC members will, if offered, accept an appointment as a commissioned officer in the Army, Navy, Air Force, or Marine Corps, and serve on active duty for four or more years.  10 U.S.C.A. § 2107(b)(5)(A). 

The evidence of record shows that the Veteran enlisted in the Army Reserves on August 29, 1993, at the Marion Military Institute with the rank of Cadet, under the authority of the ROTC program.  The Veteran received a commission as a Second Lieutenant on May 27, 1995.  On March 23, 1999, the Veteran was ordered to active duty with her active duty commitment listed as "obligated volunteer officer 4 years" and the purpose listed as "fulfillment active army requirement."  The evidence of record shows that the Veteran subsequently served on active duty until September 8, 2004, including service in Iraq as part of Operation Iraqi Freedom.

For the purposes of 38 C.F.R. § 21.9640, all of the Veteran's service prior to September 11, 2001 is excluded for calculating the Veteran's aggregate length of creditable active duty service.  38 C.F.R. § 21.9640.  Thus, the Veteran's total period of relevant active duty service is from September 11, 2001 to September 8, 2004, a total of 1094 days.  In addition, Department of Defense records demonstrate that in accordance with the provisions of the ROTC program, the Veteran served her four year period of obligated active duty service from March 23, 1999 to March 23, 2003.  This period of obligated active duty service is specifically excluded from the definition of active duty for the purposes of 38 C.F.R. § 21.9640.  10 U.S.C.A. § 2107(b)(5)(A); 38 C.F.R. § 21.9505.  Essentially, the four year period of active duty service that the Veteran was obligated to serve due to her participation in the ROTC program does not count towards her creditable active duty service for the purposes of the Post-9/11 GI Bill.  Thus, the Veteran's period of active duty service from September 11, 2001 to March 23, 2003, must be deducted from her total period of relevant active duty service to determine the aggregate length of creditable active duty service after September 10, 2001.  The remaining period of the Veteran's credible active duty service, from March 24, 2003 to September 8, 2004, totals 535 days.  This period is equivalent to just over 17 months of active duty service.  Accordingly, the Veteran's percentage of maximum amounts payable is 60 percent.  38 C.F.R. § 21.9640(a).  As such, a rate of payment in excess of 60 percent of the maximum amounts payable for educational assistance benefits under Chapter 33, Title 38, United States Code is not warranted.

The Board recognizes the Veteran's extended period of honorable active duty service in support of the Global War on Terrorism.  However, the applicable laws and regulations as written preclude a grant of benefits, even on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  The Board is without the authority to disregard the applicable laws, notwithstanding the Veteran's years of commendable service.  Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested benefits.

As the regulations state that active duty service performed as part of an ROTC obligation does not count as creditable active duty service for the purposes of the Post-9/11 GI Bill, the Veteran's percentage of maximum amounts payable cannot be in excess of 60 percent.  


ORDER

A rate of payment in excess of 60 percent of the maximum amounts payable for educational assistance benefits under Chapter 33, Title 38, United States Code, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


